        Case 8-20-08251-reg            Doc 7      Filed 12/28/20      Entered 12/28/20 15:22:53




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x         In re: Chapter 7

ATLANTIC 111ST LLC,                                                        Case No.: 19-73137 (REG)
                                             Debtor.
-----------------------------------------------------------------x

KENNETH P. SILVERMAN, ESQ., AS CHAPTER 7
TRUSTEE OF ATLANTIC 111ST LLC,

                                            Plaintiff,
                                                                     Adv. Pro. No. 20-8251 (REG)
                    -against-

RICHI RICH PALACE NY INC. d/b/a RICHIE
RICH RESTAURANT and JARNAIL SINGH,

                                             Defendants.
-----------------------------------------------------------------x
                           Affirmation in Support of Request for Adjournment
State of New York:
                       ss.:
County of Suffolk:

        Richard Bruce Rosenthal, an attorney duly admitted to practice before the Courts of the
State of New York, under penalties of perjury, affirms:

        1. I was consulted on December 28, 2020 at 2:00 p.m. by the defendants in the adversary
           proceeding herein requesting I represent them in that matter.

        2. I have been able to conduct an initial review of the complaint and the order to show
           cause herein, however, as the order to show cause is returnable at 10:00 a.m. tomorrow
           December 29, 2020 I lack time and access to the Civil Court records sufficient to
           conduct a duly diligent inquiry into the facts giving rise to the documents giving rise
           to the instant order to show cause which I need complete before agreeing to represent
           the defendants herein.

        3. It appears, from a cursory review of the events giving rise to the purported stipulation
           attached to the order to show cause, that there is a reasonable question of whether the
           landlord tenant proceeding may have occurred in violation of the automatic stay in
           bankruptcy.

        4. Based upon that initial review and the issues I identified I have agreed to appear in a
           limited capacity on behalf of the defendants to request the Court adjourn the Order to
      Case 8-20-08251-reg       Doc 7    Filed 12/28/20     Entered 12/28/20 15:22:53




          Show Cause for a short time to allow me to obtain access to the Queens Civil Court file
          and to properly review all that has occurred both in this Court in the Chapter 11
          proceeding and in the Civil Court to determine whether there is a reasonable defense
          to the Order to Show Cause and become retained by the defendants.

      5. I am also informed that the attorney for the debtor, Karam Dahiya, is a devout Christian
         and is out of the Country with his family for the Christmas Holiday, a fact that I am
         informed was communicated to Mr. Silverman prior to the submission and scheduling
         of the order to show cause herein

      6. Accordingly, I respectfully request this matter be adjourned until January 12 2021 or
         such other date as may be convenient to the Court and the Plaintiff. The reason that I
         am requesting a 2 week adjournment is that I am just returning to my office after being
         ill and am still suffering the lingering effects thereof, and the intervention of the New
         Year Holiday.


Dated: Huntington Station
       December 28, 2020

                                                         /s/ Richard Bruce Rosenthal
                                                   ___________________________________

                                                           Richard Bruce Rosenthal
                                                           545 E. Jericho Turnpike
                                                           Huntington Station, NY 11746
                                                           (631) 629 - 8111
